 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVolkswagen of America, Inc. and Dennis M. Hussar.Case 6-CA-12845March 21, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn November 17, 1980, Administrative LawJudge Sidney J. Barban issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, the GeneralCounsel filed cross-exceptions and briefs in supportthereof and in answer to Respondent's exceptions,and Respondent filed an answering brief to theGeneral Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative Law'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,!.', 9' NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I The Administrative Law Judge found that District CommitteemanHussar did not instigate or condone the strike in violation of the contrac-tual no-strike clause which occurred on June 12, 1979, but rather en-gaged in consistent efforts to persuade employees not to walk out, bytelling employees the strike was illegal and they would be subject to dis-charge. However, the Administrative Law Judge also found that the nec-essary and foreseeable consequence of Hussar's actions in the InteriorRepair section of the plant, i.e., informing the isolated group of employ-ees there that a walkout had occurred and that the people on the picketline were threatening employees remaining in the plant with bodily harmand damage to cars, would be to cause those employees to join the strike.Despite his further findings that Hussar did not tell any of the employeesin the Interior Repair section to leave and that none of these employeesdid in fact walk out, the Administrative Law Judge concluded thatHussar must be held responsible for the necessary and foreseeable conse-quences of his actions in the Interior Repair section and that thereforeRespondent was justified in discharging Hussar for encouraging these em-ployees to strike. The Administrative Law Judge further found, however,that Respondent's later refusal to reinstate Hussar violated Sec. 8(a)(l)and (3) of the Act.The General Counsel has excepted to the Administrative Law Judge'sconclusion that Respondent was justified in discharging Hussar, and wefind merit in the General Counsel's exceptions. Contrary to the Adminis-trative Law Judge, we find that Hussar's conduct in the Interior Repairsection did not necessarily and foreseeably induce or encourage the em-ployees to join the strike. We see nothing in Hussar's actions which ne-cessitates the conclusion that these employees could have had only onereasonable response; i.e., participating in the walkout. To the contrary,other reasonable responses were equally plausible. Hussar merely ap-prised the employees of the dangerous situation which was developingoutside the plant. He did not urge the employees to leave or even advisethem that the Union authorized the walkout. While his remarks could beconstrued as giving the employees the option of joining the walkout, hisremarks could just as reasonably be construed as enabling the employeeswho remained at work to assess the situation that would face them at theend of the workday and thus possibly enabling them to avoid conflict261 NLRB No. 36Judge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Volkswagen of America, Inc., New Stanton, Penn-sylvania, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph l(b):"(b) Discharging employees because of theirstatus as officials of the Union."2. Substitute the attached notice for that of theAdministrative Law Judge.with the strikers when they left the plant. Indeed, Hussar's own conductin staying on the job favors the latter construction, and it would appearthat the employees so construed his remarks, for they did not leave theirjobs. In these circumstances, we find that Respondent was not justified indischarging Hussar, since he did not encourage employees to walk out orotherwise condone the strike. Rather, we conclude that Respondent dis-charged Hussar solely because of his status as a union committeeman, inviolation of Sec. 8(a)(1) and (3) of the Act. Respondent's mistaken beliefthat Hussar had actively encouraged employees to participate in the il-legal walkout did not justify the discharge, where Hussar had not actual-ly engaged in any misconduct. General Motors Corporation, 218 NLRB472, 477 (1975), enfd. 535 F.2d 1246 (3d Cir. 1976). See also Armour-Dial,Inc., 245 NLRB 959 (1979), enforcement denied 638 F.2d 51 (8th Cir.1981).Inasmuch as we have concluded that Respondent violated Sec. 8(aXI)and (3) of the Act by discharging Hussar, we find it unnecessary to relyon the Administrative Law Judge's conclusions regarding Respondent'srefusal to reinstate Hussar.' The Administrative Law Judge ordered Respondent to pay Hussarbackpay from October 8, 1979, the date on which Respondent refused toreinstate him; however, in light of our conclusions above, we herebymodify the remedy section of the Administrative Law Judge's Decisionto provide that Respondent shall pay Hussar backpay from the date ofhis illegal discharge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to permit employeessubject to discipline to have private consulta-tions with a representative of InternationalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America,or its Local No. 2055, immediately prior toconducting a disciplinary interview involvingsuch employees, in accordance with past prac-tice.WE WILL NOT discharge employees becauseof their status as officials of the Union.248 VOLKSWAGEN OF AMERICA, INC.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed by Section 7of the Act.WE WILL offer Dennis M. Hussar immediateand full reinstatement to his former positionor, if that position no longer exists, to a sub-stantially equivalent position, without preju-dice to his seniority or any other rights orprivileges previously enjoyed, and WE WILLmake him whole for any loss of earnings orbenefits he may have suffered by reason of hisdischarge, plus interest.VOLKSWAGEN OF AMERICA, INC.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: Thismatter was heard in Pittsburgh, Pennsylvania, on May 1,2, 8, and 9, 1980, upon a complaint issued on December28, 1979, as amended at the hearing, based on a chargefiled by Dennis M. Hussar (herein called Hussar) on Oc-tober 22, 1979 (all dates herein are in 1979, unless other-wise noted). The complaint alleges that Volkswagen ofAmerica, Inc. (herein called Respondent), violated Sec-tion 8(a)(1) and (3) of the National Labor Relations Act,as amended (herein called the Act), by dischargingHussar, and violated Section 8(a)(l) of the Act by refus-ing the request of the Union, representing the appropri-ate unit in which Hussar was employed, for prior consul-tation with Hussar and conducting a disciplinary inter-view with Hussar, in such circumstances, as a result ofwhich Hussar was disciplined.The answer to the complaint denies the commission ofany of the unfair labor practices alleged, but admits alle-gations of the complaint sufficient to justify the assertionof jurisdiction under the Board's present standards (Re-spondent, engaged in Westmoreland County, Pennsylva-nia, in the manufacture and nonretail sale of automobiles,during a recent annual period, received directly fromoutside the Commonwealth of Pennsylvania, at that fa-cility, goods and materials valued in excess of $50,000),and to support a finding that International Union, UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America, and its Local Union No. 2055(herein jointly called the Union) are labor organizationswithin the meaning of the Act.Upon the entire record in this case, from my observa-tion of the witnesses and their demeanor, and after dueconsideration of the briefs filed by the General Counseland Respondent, I make the following:FINDINGS AND CONCLUSIONS1. SUMMARY OF FACTS AND ISSUESRespondent and the Union are parties to a collective-bargaining agreement effective from October 23, 1978,through November 2, 1981, covering an appropriate unitof "all production and maintenance employees of Re-spondent at its plant located in Westmoreland County,Pennsylvania, but excluding all office clerical employees,technical employees, professional employees, guards andsupervisors as defined in the National Labor RelationsAct, as amended."On June 12, employees in the appropriate unit engagedin a wildcat strike, in which all parties agree was in vio-lation of the bargaining agreement. This strike was asser-tedly in protest of implementation by Respondent of anew method of granting relief periods to the employees,called "tag relief," notwithstanding that the bargainingagreement provided that Respondent might utilize thattype of relief. In particular, the evidence indicates thatthe walkout was sparked by the fact that after institutingtag relief on June 11 and 12, notwithstanding employeeopposition on June 11, management also, on June 12, setup another change in the employees' relief periods occa-sioned by scheduled overtime (all apparently within Re-spondent's rights under the agreement). The walkoutstarted, about noon, in the paint department. It laterspread to the whole plant under circumstances consid-ered hereinafter.The strike continued through Friday, June 15. On thelatter date some employees crossed the picket line andwent into the plant. Most seem to have left however,after about an hour, after they received their pay. Someapparently did remain in the plant and performed workthat day. The plant resumed full operation on June 18,when it seems the picket line was removed, as the resultof a court injunction.Respondent has a practice, when it is considering dis-ciplining an employee, of putting the employee "onnotice." In the one instance in the record described indetail, that involving Hussar on June 12, this consisted ina member of Respondent's industrial relations departmentmerely telling Hussar that he was "on notice."' Otheremployees who Respondent believed had been involvedin the walkout were put on notice on June 18 and 19,and disciplinary interviews were conducted with theseemployees on June 19. Although it had been Respond-ent's past practice to provide an opportunity and facili-ties for consultation between the employee and his unitrepresentative immediately before the disciplinary inter-view, on this occasion Respondent refused a requestfrom the Union for such a consultation before Hussar'sinterview, and apparently also refused such preliminaryconsultations in the case of other employees interviewedthat day. At the hearing Respondent seemed to be de-fending on the ground that Hussar, and possibly others,had sufficient opportunity to consult with the Unionafter being put on notice, but in its brief argues only thatmanagement had decided to discharge Hussar before theinterview, and thus there was no need for consultation(and, perhaps, not even for union representation at theinterview). This issue will, of course, be considered moreclosely hereinafter.' The parties litigated at some length whether on this occasion themanagement representative made physical contact with Hussar. There isno need, in this case, to resolve that conflict. I also find it unnecessary todetermine whether certain vulgarity was used during this incident.249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 19, Respondent discharged 14 employees, in-cluding 4 union representatives (Zone CommitteemanDennis Murphy and District Committeemen Hussar,Richard Ferchak, and Samuel Rossi). According to thetestimony of George Knapp, who is general administra-tor of industrial relations for Respondent, managementdischarged the union representatives, among themHussar, who was district committeeman representing thepaint department where the walkout began, for their"participation and leadership in the walkout." The Gen-eral Counsel disputes Respondent's contention thatHussar participated in or exercised any leadership role inthe walkout on June 12.2 This was the major issue heardin this matter, and will be considered in detail below.In addition to the four union representatives notedabove, Respondent discharged two rank-and-file employ-ees for "participation and leadership in the walkout."Other rank-and-file employees were discharged for mis-conduct on the picket line, or received lesser discipline.Grievances filed by the Union on behalf of the 14 em-ployees who were discharged were resolved on October8 by the reinstatement of all the discharged employees,except Hussar, without backpay and with reduced disci-pline. No one testified as to Respondent's reasons for thisaction.II. THE COURSE OF THE WALKOUT; HUSSAR'SACTIVITIES ON JUNE II AND 123June 11On June 11, Respondent began to institute "tag relief"in the paint department. During the course of the morn-ing, employee Timothy M. Burkhart sent for Hussar, theunion committeeman representing that department, andtold him that the employees in the department were dis-satisfied with tag relief, and that there would be a wal-kout over it. Hussar told Burkhart that this was not pos-sible, that the contract provided that management couldinstitute tag relief, and that "there could not be a walk-out over that situation."' Burkhart asked to talk to some-one higher in authority in the Union, and Hussar turnedhim over to Dennis Murphy, union zone committeeman.Burkhart told Murphy of the problem and said he wasnot satisfied with Hussar's answer. However, Murphygave him substantially the same instructions as he had re-ceived from Hussar. There was no walkout that day,I1 have noted Respondent's argument in its brief that, standing alone,"Hussar's failure to report for work on June 13, 14 and 15 justifies Mr.Hussar's discharge." (Resp. br., p. 30.) However, Knapp's testimony isthat the "accurate" reasons for Hussar's discharge are the following:"(He] actively participated and directed other employees to participate inan unauthorized walkout on 6/12/79." Thus, whether or not Respondentcould have discharged Hussar for his absences on June 13, 14, and 15, itis clear that Respondent did not do so.I At least 25 witnesses testified to what Hussar is alleged to have doneand said on June II and 12. There are variances, inconsistencies, and con-flict in the evidence. I shall not attempt to justify all of the differences.The following findings are based on my evaluation of all the evidence,including the witnesses' demeanor. Any evidence inconsistent with thefindings made is not credited.4 Burkhart testified that Hussar said that a walkout would be "againstthe contract, it's illegal to walk out," that tag relief was in the contractand had to be enforced. I do not credit the testimony of Supervisor PaulSlater that, as a result of this, Hussar told him that Hussar intended tolead a walkout over the issue.though the incident seems to have generated a rumor ofa walkout in the department.June 12On June 12, management told employees in the paintdepartment that because of scheduled overtime that daythere would be a further adjustment in their break peri-ods. This upset the employees, and shortly before noon,after the lunch break, they began to leave their jobs andproceeded to the locker room to change out of theirwork clothes prior to exiting the plant.The paint department, for the most part, is located onthe second floor of the plant. The locker room is elevat-ed above the second floor, reached by a flight of stairs.The cafeteria is adjacent to the locker room.A. Locker Room IncidentsHussar was in the cafeteria when the walkout began.He heard the commotion outside, in particular the noiseof the locker doors banging. In the confusion, he heardsomeone call out that there was a walkout and he wentinto the locker room. There he told various groups ofemployees that they should go back to work, that theUnion was working on their problem, that a walkout wasillegal, and that they might well suffer for their action.The employees paid little or no attention, and some toldHussar that there was nothing he could do about it.Supervisor Slater, who was accompanied by Paint De-partment Superintendent George Nancarrow, testifiedthat he encountered Hussar in the locker room about thistime and that the following conversation occurred:I asked Dennis, I said, "Is the union authorizingthis?" and Dennis said, "I can't answer that now." Iasked Dennis again, I said, "What is your positionin this matter?" and he said, "You know our posi-tion in this matter." And I asked Dennis again, Isaid, "What is your position in this matter?" and hesaid, "You don't expect me to say anything now."5Hussar testified merely that Nancarrow asked if the em-ployees were aware of the Union's position in the matter,to which he replied in the affirmative. Employee WilliamElk recalled that Hussar told Nancarrow that there wasnothing he could do about the walkout. (Hussar had pre-viously told Elk the work stoppage was illegal.)For the purpose of this Decision, I assume that theconversation was approximately as recalled by Slater.While Hussar might have been better advised not to beso cautious in taking a position with management bindingthe Union, I do not consider that these statements are in-consistent with Hussar's repeated statements to the em-ployees that the walkout was illegal, in violation of thecontract, and would subject them to discipline, as a largenumber of employees testified.There is a platform, or landing, at the top of the stairsleading to the locker room. About the time of the eventsdescribed above, Supervisor Louis Gephart stated that5 Oddly, Nancarrow testified that it was he who at that time askedalmost exactly these same questions and received approximately thesesame responses from Hussar.250 VOLKSWAGEN OF AMERICA, INC.he saw several employees, including Burkhart andHussar, on the landing "hollering and waving" to otheremployees. Burkhart admits that he stood on the landingand waved to a friend to leave work. Hussar deniesbeing with Burkhart on this occasion, or standing on theplatform waving at employees. Burkhart stated that hedid not see Hussar on the platform during this event. Ge-phart, in effect, recanted his testimony on cross-examina-tion, asserting that he could not say that he did seeHussar waving. I credit Hussar.6B. Incidents on the Paint Shop FloorAfter the events in the locker room, Hussar wentdown onto the paint department floor, where he ap-proached groups of enployees, telling them that theyshould stay in the plant, that the work stoppage was il-legal, and that it could cost them their jobs. Hussar un-successfully called to get Committeeman Murphy tocome and help him. While there, he was approached byGeorge Chatlos, an industrial relations representative. Inanswer to a question by Chatlos, Hussar told him thatthere was a problem with tag relief. Chatlos told Hussarthat it was his responsibility to see that the employeesdid not leave the plant and that he would be held "di-rectly responsible for the situation." Chatlos testified, ba-sically, that Hussar, after saying that there was nothinghe could do, ignored Chatlos, and went on his way toother groups of employees.About this time, Richard Trio, an administrator of in-dustrial relations, came on the paint shop floor. He as-serts that, after Hussar told him that Hussar was doingnothing about the work stoppage, he told Hussar that hehad a responsibility under the contract to get the em-ployees back on the job,7and was subjecting himself andthe employees to discipline. He stated that Hussar there-upon told groups of employees that they were subjectingthemselves to discipline if they engaged in the workstoppage, but that Hussar did so in a "laughing andjoking" manner. When asked to be more explicit aboutthis characterization, Trio explained that he meant thatHussar had a smile on his face. Hussar denied that, in in-structing employees that they would be disciplined ifthey left the plant, he was laughing and joking. Two em-ployees, who were asked about this on rebuttal, statedthat Hussar was serious, not joking, when they heardhim tell employees to stay in the plant, that a walkoutwas a violation of the contract and illegal.The preponderance of the evidence shows that Hussarhad been seriously and diligently attempting to get theemployees not to breach the contract, and to remain atwork. The evidence further shows that the employeesfor the most part rebuffed him in his efforts to keep themat work, as they also rebuffed management's efforts tokeep them at work. To the extent that the testimony ofI Gephart further testified that when this group broke up, Hussarwalked down the stairs, followed by four or five employees. Gephartstated that he did not know where they went. Hussar did not leave theplant. Respondent argues that Hussar was "leading" the employees. Theevidence does not support such a finding.I So far as I have been able to ascertain, no such specific commitmentappears in the contract.Chatlos and Trio indicates the contrary, I do not creditit.C. Activities at the East GateAs has been noted, the walkout began in the paint de-partment shortly before noon. Within a half hour, at least60 employees from that department had left, and for themost part had gathered at the east gate entrance to theplant. Union Zone Committeeman Murphy went out tothe east gate on three separate occasions attempting topersuade the employees to cease the work stoppage andgo back to work. He was unsuccessful (as were manage-ment officials who also tried to get the employees todesist their stoppage of work). In the course of thesecontacts with the employees at the gate, Murphy was thesubject of some verbal attacks and became aware thatthe striking employees were threatening to throw rocksthrough the windows of cars of employees who had notcome out on strike (the strikers intended to identify thesecars by having the strikers remove their own cars fromthe parking lot), and to physically assault those who re-mained in the plant.8There is ample evidence that as time went by the em-ployees at the gate became louder and more menacing,though Respondent's witnesses tend to put this develop-ment somewhat later in the day than indicated by theGeneral Counsel's witnesses. By the time of Murphy'sthird visit to the east gate, it is clear that Murphy, andother union officials with him (not including Hussar),had become concerned. Murphy suggested to the strikersthat they should go home. As these union officials leftthe gate to go back into the plant, General Industrial Re-lations Administrator Knapp, who was nearby, becameconvinced that they were going into the plant to "pull"the rest of the employees out. (How Knapp came to thisconclusion is not shown. I am led to believe that he wasaware of the things that the strikers were tellingMurphy.) Knapp called Industrial Relations Administra-tor Trio and informed him of Knapp's suspicions.D. The Walkout on the Main FloorThe union officials came inside the plant about 1 p.m.,or shortly thereafter, and proceeded to discuss the situa-tion, and decided that, for the safety of the rest of theplant employees, those employees should be told toleave. Hussar was not present in the group that came tothis decision. Immediately thereafter, Murphy and UnionCommitteemen Richard Ferchak and Samuel Rossi wentthrough the various sections of the plant telling the em-ployees to leave. This was observed by Trio. About thistime, Murphy also told some firstline supervisors thatthey should let their people go for the employees' safety,with which suggestion the supervisors agreed. By 1:30p.m., the employees began to stream out of the plant.I There was considerable litigation as to whether the pickets had stonesor sticks in their hands. I am not aware of any direct, firsthand evidencethat the pickets held sticks in their hands. There was, however, an amplesupply of rocks in the area. Murphy recalled that some pickets heldrocks.251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout this time, or a little before, the departure of theemployees caused the production lines to close down.9·Sometime after these events, after 2 p.m., Hussar metMurphy on the main floor of the plant, for the first timethat day. At that time, according to Murphy, there wereless than 50 employees left on the floor. Murphy toldHussar that a picket line was forming at the east gate,and that the pickets were threatening personal attacks,and abuse of their property, against the employees whohad remained in the plant. '0Murphy said that it was soclose to end of the shift, there was nothing Hussar coulddo about the situation, but that he should advise the em-ployees about what was going on."E. Hussar's Later ActivityAfter leaving Murphy, Hussar went to the interiorrepair section of the paint shop. This was an area isolatedfrom the rest of the shop. There the employees askedhim what was going on. Hussar told them that the em-ployees downstairs had walked out, and,I said that there was a dangerous situation outsideand I couldn't give anybody an exact rundown, be-cause ...it was a hearsay situation from Murphy,and I could only tell the people that the people out-side have a picket line, they're threatening thepeople in the plant remaining. There's going to bebodily harm, cars damaged. This was the way itwas told to me and I relayed the message to thesepeople.I credit Hussar that he did not tell any employee in thatsection to walk out or leave the plant. Those employeesin the section that day who testified agreed that they didnot hear Hussar tell any employee to leave. One of theseemployees, who specifically asked Hussar whether heshould leave, stated that Hussar told him that he(Hussar) could not tell the employee to leave.9 Before Murphy, Ferchak, and Rossi had gone through the plant tell-ing the employees to leave, Trio had specifically asked Murphy to helpkeep the employees in the plant because Trio believed that the plantcould run effectively if the walkout were confined to the 60 employeesthen on the picket line."o Murphy testified that he told Hussar "that it was getting to be amean situation out at the gate and that employees had threatened to beatthe crap out of the employees [who remained in the plant]," and he feltthat there was a danger to the employees remaining in the plant. Hussarasserted that Murphy told him that the pickets had rocks and clubs.Murphy could not recall telling him that, but stated that the pickets hadrocks. Respondent's witnesses say they saw neither sticks nor rocks in thepickets' hands. However, notwithstanding the testimony of one Respond-ent witness that there were no rocks in the area, the evidence is that suchrocks were immediately available. I find that pickets were holding rocks.It is unnecessary to determine whether they also had sticks or clubs." In making this finding I have fully considered Respondent's argu-ment that this testimony-that Murphy said it was then close to quittingtime-should not be credited because Nancarrow testified that quittingtime that day for the majority of the employees would be 3:30 p.m., dueto scheduled overtime. However, Hussar testified that quitting time onJune 12 was 2:30 p.m. It is apparent that different sections of the shophad different shift end times that day. For example, Angel Brown, super-visor of the interior repair section, testified that none of her employeesleft before given permission to go. Reference to the time records includ-ing her section (code 3080, G.C. Exh. 8B) shows that no employeepunched out after 3 p.m.Supervisor Brown's testimony is essentially similar tothe above, except, she stated that, after telling the em-ployees that the workers on the main floor had walkedout, Hussar asked "why they were still there." Hussardenied this and I credit him. Supervisors Slater andDenn and Superintendent Nancarrow thereafter came tothe interior repair section, and each stated that he askedHussar essentially the same question, and, according toDenn and Slater, got different answers. Slater asked ifHussar or the Union was authorizing the employees toleave, to which Hussar replied that the Union wasauthorizing the employees to go home. But Denn saidthat, when he asked a similar question, all Hussar wouldsay was that Denn knew "his position on that." Nancar-row stated that he asked Hussar why he was asking theemployees to leave, but did not remember the answer.He stated that it is possible that Hussar said that Nancar-row had his information wrong. On the basis of thisrecord, I believe that it is probable that, at that time,Hussar's response to such a query would have been asSlater reported it. I do not find, on this record, thatHussar told the employees in interior repair that theUnion was authorizing them to walk out. i2 In fact, as hasbeen noted, the employees in interior repair did not walkout but remained until dismissed.Hussar, likewise, did not leave the plant until the endof his scheduled shift.During the afternoon, apparently after Hussar hadspoken with Murphy, as previously noted, SupervisorMavrikas (now coordinator for the paint department) tes-tified that he and Supervisor George McMunn overhearda conversation between Hussar and employee RobertAdamson in the cafeteria. 1 After looking at a memoran-dum made by McMunn and himself on June 12 to re-fresh his recollection, Mavrikas gave several slightlyvarying accounts of what he asserts Hussar said toAdamson on this occasion. The final version given ondirect examination was that Hussar "said the downstairsis already walked out and if you want to walk out ...you might as well walk out also," to which Adamson re-plied that he would stay and finish out his shift. Oncross-examination, Mavrikas recalled that Hussar toldAdamson, "if you want to stay you can, if you want togo, you can," and that he could not tell Adamson "whatto do," that Hussar was just telling him "what was goingon." McMunn recalled only that Hussar said that the"downstairs had walked out," which he testified Mavri-kas disputed, that Adamson said he would work his 8hours out, and that Hussar said "go ahead and staythen."n' No one testified that these exchanges between Hussar, Denn, Slater,and Nancarrow were overheard by employees. One employee stated thatthere was an argument between Hussar and Nancarrow, without statingwhat he may have heard.iS At one point, Mavrikas said that Hussar was "telling it to a group ofpeople," at another, he testified that "there was [sic] no other employeespresent in that immediate vicinity at the time." McMunn thereafter testi-fied that "there were more [employees] there [at the same table withAdamson], but to be honest, I couldn't say who they were, because Idon't know." I find that the conversation involved only Hussar andAdamson, and that there were no other employees around.252 VOLKSWAGEN OF AMERICA, INC.Both Adamson and Hussar testified specifically thatHussar did not tell Adamson to leave the plant on thisoccasion. Adamson testified that the conversation was asfollows:I asked him what the situation was at that time, hetold me that there was a walkout; he advised me tostay in the plant, that I would be paid for the eighthours if I stayed. If I left, I would be subject to dis-cipline [to which Adamson testified he responded],F- you, I'm going to stay and get my eight hours.When asked why he used this vulgarity to Hussar on thisoccasion, Adamson replied that "it was just a matter ofspeech at the time." The record shows that this particu-lar vulgarity is part of the common speech in the plant.Respondent argues that Adamson would not have usedthis vulgar expression, "if Mr. Hussar was not activelyencouraging him to join the walkout." (Resp. br., p. 25.)However, upon consideration of all the evidence, andmy evaluation of these particular witnesses, I credit thetestimony of Adamson set forth above.1Il. THE DISCIPLINARY INTERVIEWS; REFUSAL TOPERMIT PREINTERVIEW CONSULTATIONSA. HussarRespondent had a prior established practice of permit-ting a union representative an opportunity, upon request,to have a private consultation with the employee in-volved, in a room provided by Respondent, immediatelybefore Respondent held a disciplinary interview withthat employee. On June 19, when disciplinary interviewswere held with employees accused of involvement in theillegal walkout, Respondent consistently refused unionrequests for preinterview consultations with employeessubject to discipline, including Hussar. Respondent as-serted to the Union that it was not required to providesuch an opportunity."4At the hearing, and in its brief,Respondent seems to rely only on arguments that it wasnot necessary for these employees, particularly Hussar,to have preinterview consultations because the employ-ees subject to discipline assertedly had plenty of opportu-nity to talk to union representatives after they had beenput on notice,'5and because Respondent assertedly haddetermined in advance to discharge Hussar, and presum-ably the others, there was no legal obligation to permitthese employees to have union representation at their dis-ciplinary interviews, much less to grant union-employeepreinterview consultations. (Respondent does not refer tosecs. 49 and 50 of the contract noted above.)" It has been noted, however, that under the heading "DisciplinaryLayoffs and Discharges," sec. 49 of the bargaining contract provides forunion representation at disciplinary interviews, and sec. 50 provides forprivate consultation between the employee and the Union "in a suitableoffice designated by the company, or other location by mutual agree-ment." While this section is not as clear as it might be as to when thisconsultation is to take place, it is clear that the parties had interpretedthis to mean immediately before the disciplinary interview, when suchconsultation would make the most sense.'s It is noted, however, that not all employees put on notice are neces-sarily disciplined, and, as brought out in the testimony, employees put onnotice are not necessarily informed at that time of the reason for thataction.This latter contention-that the disciplinary interviewswere mere formalities, with no purpose but to advise theemployees that they were discharged and to give them adisciplinary action form explaining the reason for the dis-charge-will be examined here. The testimony givenconcerned only the circumstances of Hussar's interview.The two management people who conducted Hussar'sinterview, Chatlos and Nancarrow, testified that theyhad been instructed in advance that Hussar was to bedischarged. However, the record as a whole leads me tothe conclusion that this interview had a somewhat broad-er purpose, and was intended to obtain the employee'sversion of the charges against him before the decision todischarge him became final. Thus, it is clear that the dis-ciplinary action slip was not prepared prior to Hussar'sinterview, and that Hussar and Union RepresentativeMurphy were requested to state their side of the case,and did so. " While Nancarrow testified "to the best ofmy recollection," that Hussar was discharged at the be-ginning of the interview, Chatlos testified that it wasafter Murphy's argument that Hussar should not be disci-plined, "[A]t that time the [disciplinary action] slip washanded out, and that, in essence was the session." Mur-phy's testimony, which is credited, is that such slips wereusually handed out at the end of disciplinary interviews.Finally, confirming my conclusion that Hussar's inter-view, and that of the others, was for a broader purposethan merely holding a meeting to advise the employeesof their discipline is Chatlos' admission in a memoran-dum given the Union at step one in the grievance proce-dure, that Chatlos informed Hussar and Murphy at theoutset of Hussar's interview that "this was a formal disci-plinary interview for the purpose of District Committee-man Hussar to concede or defend his actions during theunauthorized work stoppage ...."(Resp. Exh. 6.) (Em-phasis supplied.)B. The Other EmployeesHussar represented about 13 employees in disciplinaryinterviews on June 19, prior to his own interview. Chat-los and Nancarrow state that, in three or four of theseinterviews, Hussar defended employees on the groundthat he had directed them to leave the plant on June 12for their own health and safety. Chatlos named threesuch employees, while Nancarrow recalled only two ofthese. (Respondent concedes that nothing that Hussarmay have said in these interviews affected the decisionto discharge him.) Respondent called one of these em-ployees, Darwin Kalp, as a witness, presumably in sup-port of the contention that Hussar had engaged in suchconduct. Kalp, however, testified, and I credit that hedid not see Hussar on June 12, but was directed by hissupervisor to leave, and later at the east gate, with otheremployees, was told by four union representatives (notincluding Hussar) to go home for their own health andsafety.16 Chatlos' contention that Murphy stated, during this discussion, thatHussar should not be disciplined because he had "done this" for thehealth and safety of the employees, will be considered in connection withdiscussion of the other employees' interviews.253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKalp also testified, under questioning by Respondent,that after leaving his disciplinary interview, he beratedhis supervisor loudly and in strong terms for directinghim to leave and causing his discharge. Respondent thencalled Supervisor Edward Odorisio to contradict Kalp.Odorisio stated that, though he was in another room, heheard Kalp, on this occasion, berating Hussar loudly andin the same strong terms for telling him to leave theplant and causing his discharge. On consideration of allthe circumstances, and my evaluation of the witnesses, Icredit Kalp. "7Chatlos also acknowledged that his recollection thatHussar had said he directed Kalp to leave for his healthand safety was inconsistent with the fact that Kalp hadasserted that he had been directed to leave by this super-visor and had talked to no one else. Chatlos stated thatRespondent, in the circumstances, decided that Hussarhad told Kalp to leave, but not for his health and safety.Hussar stated that in these interviews he did not saythat he had directed employees to leave the plant onJune 12 for their health and safety. I credit Hussar.IV. ANALYSIS AND CONCLUSIONSA. The Discharge of HussarDennis Hussar, union committeeman for the paint de-partment, and three other union representatives as wellas 10 other employees were discharged on June 19, basedon information Respondent obtained concerning their in-volvement with the walkout of Respondent's employees,on June 12, which began in the paint department, in vio-lation of the current collective-bargaining agreement. Inparticular, Respondent advised Hussar and the Unionthat Hussar was discharged because he "actively partici-pated and directed other employees to participate in anunauthorized walkout on 6-12-70." Respondent arguesthat six of those terminated (including Hussar) "were dis-charged because of their active encouragement of othersto participate in the strike" (Resp. br., p. 37) and that allwere treated consistently. 1"The difficulty with this argu-ment, however, lies in the fact that even if we were toassume that Hussar was improperly involved in the strikeon June 12, Respondent thereafter, on October 8, in set-tlement of the union grievances, reinstated all of the dis-charged employees, except Hussar, without backpay andwith reduced discipline. But the record in this caseshows that Hussar's conduct was, at most, no differentfrom that engaged in by other union representatives whowere reinstated, and on this record appears much less se-rious than the conduct for which the others were disci-plined.It has been found that Hussar did not instigate or ap-prove of the walkout from its inception. He engaged inconsistent efforts to persuade the employees not to walkout, advising them that a walkout would be illegal and ini" In any event, Odorisio's testimony, which was objected to as hear-say, was not received for the truth of the contents of the statement alleg-edly overheard.1" These and many other employees of Respondent stayed out of workon June 13, 14, and 15. There is no evidence that Respondent dischargedany employee for this. Cf. Resp. Exh. 6, which General AdministratorKnapp says contains the "basic facts" on which the decision to dischargeHussar was made.violation of the contract, that the employees were sub-jecting themselves to discharge or other discipline, andthat the Union was seeking to adjust their grievances. Ithas been found that prior to the main plant walking outHussar did not actively encourage employees to leave onJune 12. 19 Nor did Hussar leave the plant until the end ofhis work shift.Sometime after 1 p.m., on June 12, a group of unionrepresentatives (not including Hussar) who believed thatthe strikers were likely to injure the employees who con-tinued to work after the strike began, or damage theirproperty, decided that the remaining employees shouldbe instructed to leave. Zone Committeeman DennisMurphy (superior in rank to Hussar) and District Com-mitteemen Richard Ferchak and Samuel Rossi begangoing through the main floor of the plant carrying outthis decision. At this point most of the plant employeesbegan to leave.The significance of this action can be judged by thefact that Industrial Relations Administrator Trio testifiedthat, at this point, he had stressed with Murphy the needto keep the rest of the plant from walking out, since theplant could continue to run effectively without thosewho had already walked out. This request was obviouslyrejected by Murphy and the others. Yet Murphy, Fer-chak, and Rossi, who were originally discharged, werereinstated with lightened penalties.Sometime after Murphy and the others had advisedthe rest of the plant to leave, Hussar met with Murphyand learned what had been decided and what Murphy,Ferchak, and Rossi had done. Hussar went back to thepaint department where he sought out a physically isolat-ed group in the interior repair section with the intentionof advising them what had occurred that afternoon.Hussar stated, and I credit, that it was not his intentionto "pull" the employees out, but merely to inform themof the situation, as he felt obligated as their representa-tive to do. His intention, however, is immaterial. Thenecessary and foreseeable consequences of his action-in-forming the employees that the picketers were threaten-ing violence to those who remained in the plant and thatmost of the other employees had left-would be to causethese employees to leave, albeit in their own best inter-ests, and for this he must be held responsible. This is notaltered by the fact that none of the employees in the in-terior repair section did, in fact, leave until authorized byRespondent-probably due to the fact that Hussar didnot affirmatively tell them to leave or tell them that theUnion had authorized the walkout on the main floor.On the basis of Hussar's activities in the interior repairsection and the activities of Murphy, Ferchak, and Rossion the main floor, Respondent was justified in originallydischarging these four union representatives. However,upon the filing of union grievances on behalf of thosedischarged, these terminations did not become final untilIs Respondent contends that this case does not involve the failure ofunion officials to act, but that "discipline was assessed to Mr. Hussar be-cause of his affirmative action on June 12 in precipitating, encouragingand leading the unprotected strike and for participating in the illegalstrike." (Resp. br., pp. 13-14.) This contention will be further consideredhereinafter.254 VOLKSWAGEN OF AMERICA, INC.the grievances were disposed of. Thus, as a matter offact, Murphy, Rossi, and Ferchak were not permanentlydischarged. Hussar was.As I have noted, Respondent produced no evidence asto the reason that it discriminated against Hussar in thesecircumstances.20It was stipulated that General Adminis-trator of Industrial Relations George Knapp and A. J.Schell, director of personnel, were sufficiently knowl-edgeable and competent to testify to the reasons that"[R)espondent did not return Hussar to active employ-ment ...." (Jt. Exh. I.) Only Knapp testified and hedid not explain the decision beyond his contention thatHussar participated in and directed others to participatein the walkout, which I have already considered.2'The obvious inference from the facts is that Respond-ent picked Hussar as an object lesson because he was theunion representative in the section of the plant in whichthe walkout occurred, and Respondent wished to drivehome the point that they held him responsible for pre-venting the walkout at its inception. Thus, Supervisor ofIndustrial Relations Chatlos told Hussar that it was hisresponsibility to see to it that the employees did notleave, and Hussar would be held "directly responsible."During Hussar's disciplinary interview, Chatlos said thatHussar did not do enough to keep the employees in theplant and that was why he was being fired. At varioustimes, Supervisor Slater, Industrial Relations Administra-tor Trio, and Supervisor Odorisio indicated to Hussarthat he should be doing more, or had not done enough,to prevent the walkout, though no such obligation ap-pears in the bargaining agreement.22In other words, Respondent discharged and refused toreinstate Hussar because it was dissatisfied with his per-formance as a union representative. But this is beyondRespondent's province. So long as the union representa-tive does not violate the contract or otherwise engage inmisconduct, Respondent may not punish him because heis a union representative or for the manner in which heperforms his office, for that is activity protected by theAct. If that were not so, the employees would be severe-ly restrained in their right to representatives of their ownchoosing, and activities on behalf of and membership inthe Union would be restricted. For the reasons set forth,and on the record as a whole, I find that Respondent, bythe discharge of Dennis Hussar, violated Section 8(a)(3)and (1) of the Act.23See General Motors Corporation, 218NLRB 472 (1975).2 Some rank-and-file employees, such as Burkart, who Respondentknew had encouraged others to walk out on June 12, were not dis-charged at all.11 I have also considered the possibility that Respondent might havetreated Hussar differently from the others because of alleged vulgarityused when he was put on notice. But this is nowhere asserted by Re-spondent, probably because Hussar may have been provoked at the time,and the widespread use of such terminology in the plant by both employ-ees and supervisors. I have therefore rejected this." Documents prepared by Respondent during the grievance processrepeatedly refer not only to Hussar's actions, but also to his "passive atti-tude." (G.C. Exhs. 2, 3, and 7.)a2 The General Counsel also contends that the discharge of Hussar wasillegal also because it was assertedly tainted by Respondent's refusal topermit Hussar consultation with his union representative before his disci-plinary interview. It is unnecessary to pass on this contention.B. The Refusal To Permit Preinterview ConsultationsIt has been found that Respondent had an establishedpractice, clearly stemming from the provisions of thebargaining agreement, of permitting the employee sub-ject to discipline to have a private consultation with hisunion representative immediately preceding the employ-ee's disciplinary interview. This was obviously a condi-tion of employment which Respondent was not privi-leged to abrogate unilaterally. Indeed this was an espe-cially important condition because it affected the right ofthe employees to effective representation by their desig-nated representative. By denying the Union's requests forpreinterview consultations in respect to Hussar and otheremployees, Respondent interfered with, restrained, andcoerced employees in the exercise of their rights underSection 7 of the Act, and thus violated Section 8(a)(1) ofthe Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By refusing to permit the Union and employees sub-ject to discipline, upon request, private consultation im-mediately prior to the employee's disciplinary interview,in accordance with established past practice, Respondentviolated Section 8(aX1) of the Act.4. By discharging Dennis M. Hussar for alleged activi-ties, or failure to act, as a union representative, during anunprotected strike beginning June 12, 1979, Respondentviolated Section 8(a)(1) and (3) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged inand is engaging in unfair labor practices in violation ofSection 8(a)(1) and (3) of the Act, it will be recommend-ed that Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act.It having been found that Respondent violated the Actby the discharge of Dennis M. Hussar, it will be recom-mended that Respondent be ordered to offer Dennis M.Hussar immediate and full reinstatement to his formerposition or, if such position no longer exists, to a substan-tially equivalent position, without prejudice to his senior-ity or other rights and benefits, and make him whole forany loss of pay or benefits which he may have sufferedas a result of his discharge by payment to him of a sumof money equal to that he would have earned as wagesand other benefits from October 8, 1979, to the date ofhis reinstatement, less his net earnings during that period,and interest thereon, to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977). 2424 See, generally, Isis Plumbing I Heating Co., 138 NLRB 716 (1962).255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER25The Respondent, Volkswagen of America, Inc., NewStanton, Pennsylvania, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to permit International Union, UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America, or its Local Union No. 2055, uponrequest, an opportunity to consult with an employee sub-ject to discipline, immediately prior to conducting a dis-ciplinary interview with such employee, in accordancewith prior practice.(b) Discharging or refusing to reinstate union repre-sentatives for engaging in, or refraining from engagingin, union or other activities protected by the Act.(c) In any like or related manner interfering with, co-ercing, or restraining employees in the exercise of rightsguaranteed them under Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the purposes of the Act:(a) Offer Dennis M. Hussar immediate and full rein-statement to his former position or, if that position no'2 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.longer exists, to a substantially equivalent position andmake him whole for any loss of earnings or benefits hemay have suffered by reason of his discharge, in accord-ance with the provisions set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its operation in Westmoreland County,Pennsylvania, copies of the attached notice marked "Ap-pendix."26Copies of said notice, on forms provided bythe Regional Director for Region 6, after being dulysigned by Respondent's authorized representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.26 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."256